Citation Nr: 1505370	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his November 2011 Substantive Appeal, the Veteran requested a Board hearing.  The Veteran failed to report to his scheduled hearing without good cause and has not requested a rescheduled hearing.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, prior to January 28, 2013, the evidence shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSION OF LAW

Prior to January 28, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The Veteran contends that he is unable to work due to his multiple service-connected disabilities.  

Currently, the Veteran has a combined evaluation of 100 percent for his service-connected disabilities.  Prior to January 28, 2013, the Veteran's service-connected disabilities have a combined evaluation of 90 percent for: peripheral vascular disease (PVD) of the left lower extremity (LLE) as 40 percent disabling; diabetes mellitus, type II, with complications of erectile dysfunction, bilateral tinea pedis, nephropathy and nuclear cataracts as 20 percent disabling; PVD of the right lower extremity (RLE) as 20 percent disabling; hypertension as 10 percent disabling; peripheral neuropathy of the right upper extremity (RUE) as 10 percent disabling; peripheral neuropathy of the left upper extremity (LUE) as 10 percent disabling; peripheral neuropathy of the LLE as 10 percent disabling; peripheral neuropathy of the RLE as 10 percent disabling; and coronary artery disease status post coronary artery bypass graft (CABG) with residuals of a scar as 10 percent disabling.  See 38 C.F.R. § 4.25 (2014).  

The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  In this case, as of January 28, 2013, the Veteran is in receipt of a combined 100 percent evaluation for his service-connected disabilities.  

Prior to January 28, 2013, the Veteran has a less than total combined evaluation.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period.  

As shown above, prior to January 28, 2013, the Veteran has one or more service-connected disabilities rated at 40 percent or higher and a combined evaluation of 90 percent.  Thus, the schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a).  

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In June 2009, the Veteran submitted a VA Form 21-8940 specifying that his service-connected PVD, neuropathy and coronary artery disease prevented him from securing or following substantially gainful employment.  He last worked full-time in 2008 as an electrician until he became too disabled to work.  At that time, he was earning $2000 a month.  For the past 12 months, he had earned no income.  He completed high school, but he did not indicate receiving any other education or training.  He has not tried to obtain employment since he became too disabled to work.  

The Veteran's service-connected disabilities of PVD of the bilateral lower extremities and peripheral neuropathy of the bilateral upper and lower extremities are all complications of his service-connected diabetes mellitus, type II.  As a result of these disabilities, at a September 2008 VA examination, the Veteran reported symptoms of fatigue, shortness of breath, loss of strength in his arms and legs and tingling and numbness of his arms, legs and feet.  He described experiencing claudication after walking 30 yards on level ground at two miles per hour.  The September 2008 VA examiner found that the Veteran's disabilities affected his usual occupation and daily activities because he was limited in his exertional activities.  

In December 2008, the Veteran underwent quadruple bypass surgery for severe coronary artery disease.  

At an April 2009 VA examination for his heart condition, the Veteran reported symptoms of angina and shortness of breath and fatigue with exertion.  He reported difficulty with lifting items, walking far distances, and being active because he got easily fatigued.  The Veteran required continuous treatment to control his condition and prevent further blockages from forming.  

The Veteran submitted a November 2011 statement from his primary care physician, Dr. Effa.  Dr. Effa discussed the Veteran's current service-connected medical conditions as well as his non-service-connected proliferative diabetic retinopathy, stroke, and right toe amputation.  He opined that as a result of all of the Veteran's medical conditions, the Veteran was totally and permanently disabled and unemployable.  

Based on all of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that, prior to January 28, 2013, the Veteran was precluded from securing and following substantially gainful employment due to the combined effects of multiple service-connected.  While it is not clear that the Veteran has provided a complete work history, the Veteran last worked in 2008 as an electrician.  Furthermore, he has attained no more than a high school diploma.  Notably, the Veteran's primary care physician has found him to be totally and permanently disabled.  Although Dr. Effa also discussed several non-service-connected disabilities in his opinion, the Board finds that the Veteran's lack of recent work experience, limited education and competent and credible lay statements regarding the functional effects of his disabilities support that he would be unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.  Therefore, the Board concludes that, prior to January 28, 2013, a TDIU is warranted.



ORDER

Prior to January 28, 2013, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


